Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a composition comprising: a plurality of quantum dots; a plurality of luminous carbon nanoparticles; a carboxylic acid group-containing binder; a polymerizable monomer comprising a carbon-carbon double bond; and an initiator, wherein the plurality of quantum dots comprises a Group II-VI compound, a Group III-V compound, a Group IV-VI compound, or a combination thereof, the plurality of luminous carbon nanoparticles have a size of less than or equal to about 10 nanometers, and exhibit both a D band and a G band in a Raman spectrum thereof, and at least a portion of the plurality of luminous carbon nanoparticles absorb light having a wavelength of greater than or equal to about 400 nanometers and a maximum luminous peak wavelength thereof is greater than or equal to about 480 nanometers.
Independent claim 18 recites a quantum dot-polymer composite comprising: a polymer matrix; and a plurality of quantum dots and a plurality of luminous carbon nanoparticles dispersed in the polymer matrix; wherein the plurality of quantum dots comprises a Group II-VI compound, a Group III-V compound, a Group IV-VI compound, or a combination thereof, the plurality of luminous carbon nanoparticles have a size of less than or equal to about 10 nanometers, and exhibit both a D band and a G band in a Raman spectrum thereof, and at least a portion of the plurality of luminous carbon nanoparticles absorb light having a wavelength of greater than or equal to about 400 nanometers and a maximum luminous peak wavelength thereof is greater than or equal to about 480 nanometers.
Independent claim 23 recites a layered structure comprising: a substrate; and a luminescent layer disposed on the substrate and comprising, a first repeating section configured to emit a first light, and a second repeating section configured to emit a second light, the second light having a wavelength different from the wavelength of the first light, and wherein at least one of the first repeating section and the second repeating section comprises a plurality of quantum dots and a plurality of luminous carbon nanoparticles, wherein the plurality of quantum dots comprises a Group II-VI compound, a Group III-V compound, a Group IV-VI compound, or a combination thereof, wherein the plurality of luminous carbon nanoparticles have a size of less than 

The prior art fails to teach or render obvious a composition, film, or any other luminescent layer having both carbon nanoparticles and quantum dots as emissive components. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SHEEBA AHMED/Primary Examiner, Art Unit 1787